Title: To George Washington from Richard Chichester, 6 August 1792
From: Chichester, Richard
To: Washington, George



Newington [Va.] 6th Augt 1792.

Richard Chichester’s Respectful Compliments to his Excellency George Washington Esqr., President of the United States of America, humbly Requesting his favour of Permission to hunt that Small Skirt of woods Just around the Tenement whereon William Gray lives, as his lameness &c. Renders it Impracticable to Amuse himself in that line, only, where there’s a Road to Drive in A chair to the Stands—Which, if Permitted, Shall be Done without Injury to any Person Whatever.
